Citation Nr: 1129573	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period from February 24, 2005 to April 28, 2008, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  

2.  Entitlement to an increased rating in excess of 20 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period from April 29, 2008 to April 27, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  

3.  Entitlement to an increased rating in excess of 30 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period beginning on April 28, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  

4.  Entitlement to an increased rating in excess of 10 percent for right knee instability associated with posterior cruciate ligament tear of right knee status postoperative with residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO granted an increased rating to 10 percent for posterior cruciate ligament tear of right knee status postoperative with residuals.  In December 2005, the Veteran filed a notice of disagreement (NOD) with the percentage assigned.  A statement of the case (SOC) was issued in December 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2007.

The Board notes that while the Veteran previously was represented by the North Carolina Division of Veterans Affairs, in November 2007, the Veteran granted a power-of-attorney in favor of The American Legion with regard to the claim on appeal.  In January 2009, the Veteran's representative submitted additional written argument on the Veteran's behalf.

In March 2009 the Board remanded the claim for an increased rating in excess of 10 percent for posterior cruciate ligament tear of right knee status postoperative with residuals, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After completing the requested development, the AMC granted an increased 20 percent rating for the posterior cruciate ligament tear of right knee status postoperative with residuals for the period from April 29, 2008 to April 27, 2010; granted an increased 30 percent rating for the posterior cruciate ligament tear of right knee status postoperative with residuals for the period beginning on April 28, 2010; assigned a separate 10 percent rating for mild knee instability, effective April 28, 2010; and denied ratings in excess of the above noted for the noted periods (as reflected in a June 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.  

Inasmuch as a higher ratings are available for the disability both before and after April 29, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to higher rating for posterior cruciate ligament tear of right knee status postoperative with residuals as now encompassing the matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each matter on appeal have been accomplished.

2.  From February 24, 2005 to April 28, 2008, the Veteran's posterior cruciate ligament tear of right knee status postoperative with residuals has been manifested by no more than painful motion, resulting in range of motion from normal (0 degrees) on extension to 100 degrees on flexion.

3.  From April 29, 2008 to April 27, 2010, the Veteran's posterior cruciate ligament tear of right knee status postoperative with residuals has been manifested by no more than mild swelling; traumatic arthritis of the knees, first documented in a January 13, 2009 treatment record, has resulted in, at worse, moderate restriction in flexion and extension.

4.  Beginning on April 28, 2010, the Veteran's posterior cruciate ligament tear of right knee status postoperative with residuals has been manifested by no more than mild instability; traumatic arthritis of the knees, first documented in a January 13, 2009 treatment record, has resulted in, at worse, range of motion from 20 degrees on extension to 90 degrees on flexion.


CONCLUSION OF LAW

1.  The criteria for a rating higher than 10 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period from February 24, 2005 to April 28, 2008 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5010, 5257, 5260, 5261 (2010).

2.  The criteria for a rating higher than 20 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period from April 29, 2008 to April 27, 2010 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5010, 5257, 5260, 5261 (2010).

3.  The criteria for a rating higher than 30 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period beginning on April 28, 2010 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5010, 5257, 5260, 5261 (2010).

4.  The criteria for a rating higher than 10 percent for right knee instability associated with posterior cruciate ligament tear of right knee status postoperative with residuals are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2005 pre-rating letter provided notice to the appellant that evidence to demonstrate a more severe disability was required.  The notice also informed the Veteran of the types of evidence that would be considered and of the Veteran's and VA's respective responsibilities to obtain relevant evidence.  However, the notice did not contain an explanation of the general rating criteria or the specific tests relevant to his knee disability.  

The June 2005 RO rating decision reflects the RO's initial adjudication of the claim after issuance of the May 2005 letter.  Subsequently, the December 2006 SOC set forth applicable criteria for higher ratings for the right knee disability.  Post-rating letters dated in March 2006, July 2009 and December 2009, provided notice to the appellant regarding what information and evidence is needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. 

After issuance of the July and December 2009 letters, and opportunity for the Veteran to respond, the June 2010 SSOC reflects readjudication of the claims. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters remaining on appeal.  Pertinent medical evidence associated with the claims file consists of VA outpatient treatment records and the reports of VA examinations conducted in June 2005 and April 2010.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

As indicated in the introduction, above, the RO has already assigned staged ratings for the Veteran's right knee disability.  Nonetheless, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted before and after April 29, 2008.

In the June 2005 rating decision,  the Veteran's right knee disability, characterized as posterior cruciate ligament tear of right knee status postoperative with residuals, was assigned a 10 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic arthritis.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is, rated under Diagnostic Code 5003, for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees. A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Also as noted above, a separate, 10 percent rating has been assigned for instability of the right knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  Id.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Period from February 24, 2005 to April 28, 2008

A February 2005 VA treatment record reflects the Veteran's complaint of frequent episodes of pain, swelling and giving way of the right knee.  Objectively, there was no evidence of swelling of the right knee.  A corresponding February 2005 X-ray report showed no fracture; there were no focal, destructive bone or joint lesions.  The impression was no recognized abnormalities.

The report of the June 2005 VA examination reflects the Veteran's complaints of pain with any weight bearing in the right knee.  There were no episodes of dislocation or recurrent subluxation.  He complained of flare-ups of pain with any strenuous activity, long periods of sitting, long walks, or long periods of standing.  He wore a brace on his right knee.  There was no inflammatory arthritis.

Range of motion of the right knee was from 0 degrees on extension to 100 degrees on flexion.  There was no fatigue, weakness or lack of endurance.  Repetitive motion did not cause any increase in range of motion loss.  Also, there was no objective evidence of effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement; however, there was objective evidence of painful motion.

In February 2007, the Veteran underwent a VA examination of the left knee.  The examiner noted that the Veteran used a cane to relieve weight bearing on the right knee and reported that he had been laid off from work because of knee disabilities.  The examiner noted an antalgic gait but that the Veteran was a robust, muscular individual and found no abnormalities of the left knee.  

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 10 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period from February 24, 2005 to April 28, 2008.  As noted above, during this time period the Veteran's right knee disability was assigned a 10 percent rating, by analogy, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Veteran's range of motion of the right knee was from 0 degrees on extension to 100 degrees on flexion.  As here, when the limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for the joint affected by limitation of motion.  Based on this evidence for this time period, the Board finds that the Veteran demonstrates no more than some limitation of flexion, noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5260, consistent with the currently assigned 10 percent rating.

The Board further finds that more than a 10 percent rating is not assignable under any other potentially applicable diagnostic code.  Specifically, with regard to Diagnostic Codes 5260 and 5261, the evidence shows that the Veteran has had full extension and 100 degrees of flexion on examination.  Furthermore, while he has reported occasional flare-ups of pain with strenuous activity, there is no lay or medical indication that his pain has been so disabling to even result in flexion limited to 45 degrees, or extension limited to 10 degrees-for which the minimum, 10 percent rating under Diagnostic Codes 55260 and 5261 is assigned, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for assignment of any higher rating under Diagnostic Code 5260 or 5261.

Additionally, as there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 is not warranted.  The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.  Although the Veteran reported giving-way of the knee in February 2005 and reported the use of a knee brace, the orthopedic examiner in June 2005 specifically noted no subluxation or instability.  Therefore, a rating under Diagnostic Code 5257 is not warranted.  Further, the presence of arthritis at the joint was not shown on X-ray.  

For all the foregoing reasons, the Board finds that there is no basis for a higher rating and the claim for a rating in excess of 10 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period from February 24, 2005 to April 28, 2008 must be denied.

Finally, as the Veteran is not shown to have instability of the right knee during this time period, a separate rating for instability is not warranted.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.

B. Period from April 29, 2008 to April 27, 2010

An April 2008 VA treatment record reflects the Veteran's complaints of pain in the right knee.  Objectively, there was mild swelling in the right knee.  Additionally, the Veteran demonstrated moderate restriction in flexion and extension of the right knee.  

A May 2008 VA treatment record reflects the Veteran's continued complaints of pain in the right knee.  There was recent effusion and MRI showed an anterior lateral meniscus tear.  Range of motion of the right knee was "good."  There was a small Baker's cyst and the Veteran exhibited a tender lateral joint.  A June 2008 VA treatment record reports that MRI showed a tear of anterior horn of lateral meniscus.  A December 2008 VA treatment record documents mild swelling in the right knee.  A  January 2009 VA treatment record reports that the Veteran has traumatic arthritis of the knees and should not sit or stand for long periods.

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 20 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period from April 29, 2008 to April 27, 2010.  

The Veteran's range of motion of the right knee was described as moderate restriction in flexion and extension.  Based on this evidence for this time period, the Board finds that the Veteran demonstrates no more than moderate limitation of flexion and extension consistent with the currently assigned 20 percent rating.

The Board further finds that more than a 20 percent rating is not assignable under any other potentially applicable diagnostic code.  Specifically, with regard to Diagnostic Codes 5260 and 5261, the evidence shows that the "moderate restriction of flexion and extension" is not quantified; therefore, there is no concrete indication that his restriction results in flexion limited to 30 degrees, or extension limited to 15 degrees-for which the 20 percent rating under Diagnostic Codes 5260 and 5261 is assigned, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Also, there is no indication that consideration of the sections 4.40 and 4.45 and DeLuca, presents a basis for assignment of any higher rating under Diagnostic Code 5260 or 5261.

Additionally, as there is no evidence that the right knee disability involves any ankylosis, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under Diagnostic Codes 5256, 5259, 5262, and 5263 is not warranted.  The Board considered whether a separate rating of 20 percent was warranted under Diagnostic Code 5258 for imaging indications of degeneration/tear in the cartilage or effusion.  The Board concludes that a separate rating is not warranted because the imaging studies did not show dislocated cartilage or frequent episodes of locking or effusion.  The Board notes that these symptoms were not noted in a later examination discussed below.  The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for a higher rating and the claim for a rating in excess of 20 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period from April 29, 2008 to April 27, 2010 must be denied.

Finally, as the Veteran is not shown to have instability of the right knee during this time period, a separate rating for instability is not warranted.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.

In March 2009, the Board remanded the claim for further development.  The Board directed that the RO provide the Veteran with adequate notice, obtain current VA and (if identified by the Veteran) private treatment records, and obtain a current examination.  As these actions were completed, the Board concludes that there has been substantial compliance with the remand directions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

C. Period beginning on April 28, 2010

The report of the April 2010 VA examination reflects the Veteran's complaints of giving way, instability, pain, stiffness, weakness, incoordination and inflammation in the right knee.  The Veteran reported severe, weekly flare-ups of pain that lasted hours.  Prolonged sitting or standing precipitated the flare-ups and joint movements and medications relieved the symptoms.  The Veteran indicated that he could not tie his shoes when he had flare-ups.  The Veteran walked with a cane and wore a brace.

Objectively, there were findings of bony joint enlargement, effusion, tenderness, weakness, guarding of movement and mild, medial/lateral instability.  There was no locking noted or dislocation of the knee.  The Veteran's range of motion of the right knee was from 20 degrees on extension to 90 degrees on flexion (pain started at 80 degrees).  There was objective evidence of pain following repetitive motion; however, there was no additional limitation after three repetitions.  The examiner noted that the episode of effusion in 2008 was a one-time event and did not observe cartilage damage or effusion on his examination.   

The Veteran's reported usual occupation was auto mechanic; however, he currently worked part-time as a home inspector and had lost 2 weeks of work time due to right ankle sprain from a fall due to his right knee giving out.  His right knee disability resulted in decreased mobility, problems lifting and carrying, difficulty reaching, decreased strength; all of which led to assignment of different duties, increased tardiness and increased absenteeism.  His right knee disability had a mostly a moderate effect on his usual activities of daily living.

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of a rating higher than 30 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period beginning April 28, 2010.  As noted above, during this time period the Veteran's right knee disability was assigned a 30 percent rating, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5261 for limitation of extension.  The Veteran's range of motion of the right knee was from 20 degrees on extension to 90 degrees on flexion.  As the Veteran demonstrates no more than limitation of extension to 20 degrees the currently assigned 30 percent rating is consistent with 38 C.F.R. § 4.71a, Diagnostic Code 5261.  For these reasons, the Board finds that a rating higher than 30 percent is not warranted for the period beginning April 28, 2010.

The Board further finds that more than a 30 percent rating is not assignable under any other potentially applicable diagnostic code.  Specifically, with regard to Diagnostic Codes 5260, the evidence shows that the Veteran has had 90 degrees of flexion on examination.  There is no lay or medical indication that his right knee disability has been so disabling to result in flexion limited to 15 degrees -for which the 30 percent rating under Diagnostic Codes 5260 is assigned.  It follows, then, that the criteria for an even higher rating under this diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for assignment of any higher rating under Diagnostic Code 5260.  Further as the Veteran is not shown to have flexion limited to 45 degrees, a separate rating for limitation of flexion is not warranted.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Additionally, as there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 is not warranted.  The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for a higher rating and the claim for a rating in excess of 30 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period beginning April 28, 2010 must be denied.

Finally, With regard to instability, the lay and medical evidence has demonstrated no more than mild, medial/lateral instability.  Specifically, the Veteran had not demonstrated symptoms of mild instability until his April 2010 VA examination.  Based on all of this evidence, the Board finds that the Veteran's demonstrated mild, medial/lateral instability is consistent with the currently assigned 10 percent rating and a separate rating in excess of 10 percent for the right knee instability is not warranted.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's April 2005 claim for increase, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the right knee disability under consideration.  Although the Veteran complains of right knee pain, he reported during the April 2010 VA examination that he had lost 2 weeks from work over the previous 12 months in an occupation as a home inspector that required mobility at inspection sites.  Thus, it does not appear that his symptoms "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his right knee disability at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching all these foregoing conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating during the noted time periods, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An increased rating in excess of 10 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period from February 24, 2005 to April 28, 2008, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) is denied.  

An increased rating in excess of 20 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period from April 29, 2008 to April 27, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) is denied.  

An increased rating in excess of 30 percent for posterior cruciate ligament tear of right knee status postoperative with residuals for the period beginning on April 28, 2010, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) is denied.  

An increased rating in excess of 10 percent for right knee instability associated with posterior cruciate ligament tear of right knee status postoperative with residuals is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


